989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. TERRY, Plaintiff-Appellant,v.Officer McCLANE;  Officer Savage, Defendants-Appellees.
No. 92-6531.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 4, 1993Decided:  March 29, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-389)
James E. Terry, Appellant Pro Se.
Ann Gouldin, County Attorney's Office, Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
James E. Terry appeals from the district court's order, entered pursuant to Fed.  R. Civ. P. 52(c), denying relief under 42 U.S.C. § 1983 (1988).  The record lacks a transcript of the hearing, but Terry failed to show that a substantial question for review existed, which would entitle him to a free transcript.  See 28 U.S.C. § 753(f) (1988).  Our review of the record and the magistrate judge's order entering judgment on partial findings discloses that this appeal is without merit.*  Accordingly, we affirm the magistrate judge's order.  Terry v. McClane, No. CA-91-389 (E.D. Va.  May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's February 1993 motion to expedite this appeal is denied.

AFFIRMED


*
 All parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1992)